Title: [September 1761]
From: Washington, George
To: 




Septr. 8. Sowed 12 Bushels of Ray Grass Seed and 2 Bushels of Hop Trafoil in the Inclosure adjoining the Quarter. The Weather was extreamely dry when it was sowd, however their fell a slight Shower that day—as there did likewise the 10th. but not more

than sufficient to lay the Dust thoroughly. The seed was Harrowed in with a Brush Harrow and it is apprehended buried too deep by that means as none of it appeard till towards the last of the Month after a great deal of Rainy Weather and then of none but the Ray grass. The other is not to be seen at this time Octr. 23d.


   
   ray grass: Lolium perenne, perennial, or English, ryegrass.



 


[21] Cattle bought at My Bro. John Washington’s Sale 21st. Septr. 1761.


1 Cow and
Calf
£ 2.10


1 Ditto
Ditto
2.3 


1 Ditto
Ditto
2.16


1 Ditto
Ditto
2.17


1 Ditto
Ditto
3.3 


1 Ditto
Yearling
2.9 


1 Ditto
Ditto
3.1 


1 Ditto
Ditto
2.10


1 Ditto

1.16


1 Steer

1.17


2 Ditto

2.  




£27.2 




   
   The list of cattle has been moved from the flyleaf of the almanac.



